Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 1 of 18



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 0:20-cv-60324-BLOOM/Valle

  GREGORY ABAJIAN,

            Plaintiff,

  v.

  HMSHOST CORPORATION,

        Defendant.
  _________________________/

                  ORDER ON MOTION TO STRIKE AFFIRMATIVE DEFENSES

            THIS CAUSE is before the Court upon Plaintiff’s Motion to Strike, ECF No. [15]

  (“Motion”). Defendant filed a Response, ECF No. [19] (“Response”), to which Plaintiff did not

  file a Reply. The Court has considered the Motion, the Response, the record in the case, the

  applicable law, and is otherwise fully advised. For the reasons set forth below, the Motion is

  denied.

            I.      BACKGROUND

            This matter stems from a lawsuit Plaintiff initiated in the Seventeenth Judicial Circuit in

  and for Broward County, Florida that was removed to this Court on February 13, 2020. ECF No.

  [1]. According to the Complaint, ECF No. [1-2], Plaintiff was subject to race and disability

  discrimination and was terminated by his former employer, Defendant, in retaliation for

  complaining of the discrimination he endured. Id. at ¶¶ 8, 18-24. He alleges that despite

  complaining of a hostile work environment, no remedial action was taken. See id. at ¶¶ 20-21, 23.

  The Complaint asserts four counts under the Florida Civil Rights Act: race discrimination (Count

  I), discrimination based upon a hostile work environment (Count II), retaliation (Count III), and
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 2 of 18
                                                              Case No. 0:20-cv-60324-BLOOM/Valle


  disability discrimination (Count IV). Plaintiff seeks an injunction, back pay, including lost wages

  and lost benefits; pecuniary and non-pecuniary damages for pain, suffering, and mental anguish;

  punitive damages, and recovery of costs and attorneys’ fees. See id. at 8, 10, 12-13, and 15.

          On March 13, 2020, Defendant filed its Answer and Affirmative Defenses, ECF No. [13].

  Defendant asserted twelve affirmative defenses and reserved its right to supplement its Answer

  and Affirmative Defenses “in the event that discovery or other means indicate that additional

  affirmative defenses would be appropriate.” See id. Plaintiff now moves to strike eleven

  affirmative defenses: the first, second, fourth, fifth, sixth, seventh, eighth, ninth, tenth, eleventh,

  and twelfth affirmative defenses. See ECF No. [15]. According to Plaintiff, these affirmative

  defenses “inject irrelevant and/or immaterial issues, assert defenses that are insufficient as a matter

  of law, and/or would prejudice Plaintiff by interjecting and threatening an undue broadening of

  the issues.” Id. at 1. He adds that “[g]enerally speaking,” the affirmative defenses at issue “assert

  bare conclusions, fail to allege any facts upon which the defenses are based, and thus fail[] to

  comply with the applicable pleading standards contained in Rule 8 of the Federal Rules of Civil

  Procedure.” Id. at 2. Moreover, Plaintiff concludes that the affirmative defenses are “legally

  insufficient, irrelevant, and/or immaterial to the ultimate question of violation of Title VII and the

  Florida Civil Rights Act or would lead to unnecessary and burdensome discovery,” and thus,

  should be stricken. Id. at 4.1




  1
    The Complaint does not assert claims under Title VII, but rather only under the Florida Civil
  Rights Act. See ECF No. [1-2]. However, because the “FCRA essentially mirrors Title VII, Florida
  courts look to federal case law construing Title VII.” McCabe v. Excel Hospitality, Inc., 294 F.
  Supp. 2d 1311, 1313 n.1. (M.D. Fla. 2003). Additionally, disability discrimination actions under
  the FCRA “are analyzed under the same framework as the ADA.” Chandra v. Engelhard/ICC, 234
  F.3d 1219, 1221 (11th Cir. 2000) (citing Fromm-Vane v. Lawnwood Med. Ctr., Inc., 995 F. Supp.
  1471, 1475 n.4 (S.D. Fla. 1997)).
                                                    2
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 3 of 18
                                                              Case No. 0:20-cv-60324-BLOOM/Valle


         Defendant, in response, argues that the Motion is procedurally improper because Plaintiff

  did not comply with the pre-filing conference requirements under Local Rule 7.1(a)(3). ECF No.

  [19] at 1 n.1.2 It additionally argues that the “affirmative defenses at issue provide the basic notice

  required by law, and relate directly to Plaintiff’s claims of race and disability discrimination and

  retaliation.” Id. According to Defendant, the affirmative defenses “are directly relevant to either

  the issue of liability under the McDonnell-Douglas burden shifting paradigm or the issue of

  potential damages (to the extent liability is established – which Defendant adamantly denies).” Id.

  at 4. Defendant concedes that “much of the factual basis related to the Defenses at Issue will be

  developed more thoroughly through discovery,” but at this juncture in the case, it has put “Plaintiff

  on fair notice of the defenses it seeks to assert or pursue[.]” Id. Defendant requests, alternatively,

  that it be given leave to amend any affirmative defenses that are stricken. Id. at 2.

         The Motion, accordingly, is ripe for consideration.

         II.     LEGAL STANDARD

         Federal Rule of Civil Procedure 12(f) permits a court to “strike from a pleading an

  insufficient defense or any redundant, immaterial, impertinent, or scandalous matter,” and grants

  courts broad discretion in making this determination. Fed. R. Civ. P. 12(f); Morrison v. Exec.

  Aircraft Refinishing, Inc., 434 F. Supp. 2d 1314, 1318-19 (S.D. Fla. 2005) (citing Williams v.

  Eckerd Family Youth Alt., 908 F. Supp. 908, 910 (M.D. Fla. 1995)). Under Rule 12(f), “[a] motion

  to strike will usually be denied unless the allegations have no possible relation to the controversy



  2
    Defendant is correct that the Motion does not reflect that Plaintiff conducted a pre-filing
  conference as is required by Local Rule 7.1(a)(3). The Court is authorized to deny the Motion on
  this basis, but it is not required to do so. Because Defendant addresses the Motion’s arguments on
  their merits, the Court chooses to exercise its discretion and not deny the Motion due to Plaintiff’s
  failure to comply with the Local Rules. Going forward, the parties shall strictly comply with the
  Local Rules—as is expected in all cases. The failure to do so will not be well-regarded by the
  Court and, if appropriate, may be deemed sufficient cause to grant or deny a motion.
                                                    3
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 4 of 18
                                                                Case No. 0:20-cv-60324-BLOOM/Valle


  and may cause prejudice to one of the parties.” Harty v. SRA/Palm Trails Plaza, LLC, 755 F. Supp.

  2d 1215, 1218 (S.D. Fla. 2010) (internal quotation and citation omitted); Action Nissan, Inc. v.

  Hyundai Motor Am., 617 F. Supp. 2d 1177, 1187 (M.D. Fla. 2008) (same); see also Home Mgmt.

  Solutions, Inc. v. Prescient, Inc., 2007 WL 2412834, at *1 (S.D. Fla. Aug. 21, 2007) (same).

  Despite the Court’s broad discretion, a motion to strike is considered a drastic remedy and is often

  disfavored. See Thompson v. Kindred Nursing Ctrs. E., LLC, 211 F. Supp. 2d 1345, 1348 (M.D.

  Fla. 2002) (quoting Augustus v. Bd. of Pub. Instruction of Escambia Cnty., Fla., 306 F.2d 862, 868

  (5th Cir. 1962)); Fabing v. Lakeland Reg'l Med. Ctr., Inc., 2013 WL 593842, at *2 n.2 (M.D. Fla.

  2013) (calling Rule 12(f) a “draconian sanction”).

          Even so, “an affirmative defense must be stricken when the defense is comprised of no

  more than ‘bare-bones, conclusory allegations’ or is ‘insufficient as a matter of law.’” Northrop &

  Johnson Holding Co., Inc. v. Leahy, No. 16-cv-63008, 2017 WL 5632041, at *3 (S.D. Fla. Nov.

  22, 2017) (quoting Adams v. Jumpstart Wireless Corp., 294 F.R.D. 668, 671 (S.D. Fla. 2013)

  and Home Mgmt. Solutions, Inc. v. Prescient, Inc., No. 07-20608-CIV, 2007 WL 2412834, at *2

  (S.D. Fla. Aug. 21, 2007)). “A defense is insufficient as a matter of law only if: (1) on the face of

  the pleadings, it is patently frivolous, or (2) it is clearly invalid as a matter of law.” Microsoft Corp.

  v. Jesse’s Computers & Repair, Inc., 211 F.R.D. 681, 683 (M.D. Fla. 2002).

          “Courts have developed two schools of thought regarding the pleading standard required

  for affirmative defenses, and the Eleventh Circuit has not yet resolved the split in

  opinion.” Ramnarine v. CP RE Holdco 2009-1, LLC, 2013 WL 1788503, at *1 (S.D. Fla. Apr. 26,

  2013). Some courts have concluded that affirmative defenses are subject to the heightened

  pleading standard of Rule 8(a), as set forth in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127

  S. Ct. 1955, 167 L.Ed.2d 929 (2007), and Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 173



                                                      4
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 5 of 18
                                                            Case No. 0:20-cv-60324-BLOOM/Valle


  L.Ed.2d 868 (2009). See Moore v. R. Craig Hemphill & Assocs., 2014 WL 2527162, at *2 (M.D.

  Fla. May 6, 2014); see also Adams v. JP Morgan Chase Bank, N.A., 2011 WL 2938467, at *2-3

  (M.D. Fla. July 21, 2011). Other courts have held that affirmative defenses are subject to a less

  stringent standard under Rules 8(b) and 8(c), and that affirmative defenses need only “provide fair

  notice of the nature of the defense and the grounds upon which it rests.” See, e.g., Gonzalez v.

  Midland Credit Mgmt., Inc., 2013 WL 5970721, at *3 (M.D. Fla. Nov. 8, 2013); Jackson v. City

  of Centreville, 269 F.R.D. 661 (N.D. Ala. 2010); Romero v. S. Waste Sys., LLC, 619 F. Supp. 2d

  1356, 1358 (S.D. Fla. 2009); Sparta Ins. Co. v. Colareta, 2013 WL 5588140, at *3 (S.D. Fla. Oct.

  10, 2013); Ramnarine, 2013 WL 1788503, at *1.

         The difference in language between Rule 8(a) and Rule 8(b) is subtle, but significant. While

  Rule 8(a) requires “a short and plain statement of the claim showing that the pleader is entitled to

  relief,” Rule 8(b) merely requires that a party “state in short and plain terms its defenses to each

  claim asserted against it.” Fed. R. Civ. P. 8(a) and (b). In plain terms, the language of Rule 8(a)

  requires the party to “show” that they are entitled to relief, while Rule 8(b) does not. See Moore,

  2014 WL 2527162, at *2 (“Whereas [Rule 8’s] pleading provision uses, ‘showing,’ its response

  and affirmative-defense provisions use, ‘state,’ and Iqbal's and Twombly's analyses relied on

  ‘showing’ ”); Ramnarine, 2013 WL 1788503, at *3 (explaining that “the difference in the language

  between Rule 8(a) and Rules 8(b) and (c) requires a different pleading standard for claims and

  defenses”). Comparable to Rule 8(b), Rule 8(c) requires that a party “must affirmatively state any

  avoidance or affirmative defense.” Fed. R. Civ. P. 8(c). “[T]he Eleventh Circuit has stressed

  providing notice as the purpose of Rule 8(c): ‘[t]he purpose of Rule 8(c) is simply to guarantee

  that the opposing party has notice of any additional issue that may be raised at trial so that he or




                                                   5
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 6 of 18
                                                              Case No. 0:20-cv-60324-BLOOM/Valle


  she is prepared to properly litigate it.’” Jackson v. City of Centreville, 269 F.R.D. 661, 662 (N.D.

  Ala. 2010) (quoting Hassan v. USPS, 842 F.2d 260, 263 (11th Cir. 1988)).

           In this Court’s view, affirmative defenses are not subject to the heightened pleading

  standard elucidated in Twombly and Iqbal. The straightforward construction of Rule 8 delineates

  different standards for pleadings generally, and those applicable to defenses. See Fed. R. Civ. P.

  8. As noted by the Middle District of Alabama, “to artificially supply Rules 8(b)(1) and 8(c)(1)

  with the unique language of Rule 8(a)(2) requiring a ‘showing’ is to contravene well-established

  principles of statutory construction, which have been found applicable to interpreting the Federal

  Rules of Civil Procedure.” E.E.O.C. v. Joe Ryan Enterprises, Inc., 281 F.R.D. 660, 663 (M.D. Ala.

  2012) (citing Business Guides v. Chromatic Comms. Enter., Inc., 498 U.S. 533, 540-41, 111 S. Ct.

  922, 112 L.Ed.2d 1140 (1991)). Furthermore, “when one considers that a defendant must answer

  the complaint within 21 days, imposing a different standard for defenses is not unfair.” Floyd v.

  SunTrust Banks, Inc., 2011 WL 2441744, at *8, 2011 U.S. Dist. LEXIS 65190 (N.D. Ga. June 13,

  2011).

           III.   DISCUSSION

                  A.      First affirmative defense

           Defendant’s First Affirmative Defense states that “Plaintiff’s claims are barred, in whole

  or in part, for failure to state a claim upon which relief may be granted.” ECF No. [13] at 9.

  Defendant admits in its Response that the First Affirmative Defense “should be treated as a specific

  denial of the Plaintiff’s claim, and not stricken.” ECF No. [19] at 7. The Court agrees, and it will

  treat the First Affirmative Defense as a specific denial rather than strike it. See Tarasewicz v. Royal

  Caribbean Cruises Ltd., No. 14-CV-60885, 2015 WL 11197802, at *1 (S.D. Fla. Apr. 27, 2015)

  (collecting cases for the proposition that specific denials labeled as affirmative defenses are to be



                                                    6
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 7 of 18
                                                             Case No. 0:20-cv-60324-BLOOM/Valle


  treated as denials rather than stricken); FAST SRL v. Direct Connection Travel LLC, 330 F.R.D.

  315, 319 (S.D. Fla. 2018) (same); Northrop & Johnson Holding Co., Inc., 2017 WL 5632041, at

  *3 (denying motion to strike affirmative defenses because “[w]hile [the] Court agrees that the

  defenses are merely denials, the appropriate remedy is not to strike Affirmative Defenses 5, 9, and

  14, but rather to treat them as specific denials”). The Motion, accordingly, is denied on this point.

                 B.      Second affirmative defense

         Defendant’s Second Affirmative Defense states that “Plaintiff’s claims are barred, in whole

  or in part, by the equitable doctrines of waiver, estoppel, unclean hands, and/or laches.” ECF No.

  [13] at 9. Plaintiff asserts that this defense fails to plead what right Plaintiff waived and that the

  defense is “without any legal or factual basis” and is thus insufficient as a matter of law. ECF No.

  [15] at 5. Upon review and consideration, the Court does not find Plaintiff’s argument to be

  warranted.

         Relief provided under the FCRA is “equitable in nature,” and courts have denied motions

  to strike that asserted similarly phrased affirmative defenses in FCRA disability discrimination

  actions. See T.G. v. Sears, Roebuck & Co., No. 06-61228-CIV, 2006 WL 8432512, at *4 (S.D. Fla.

  Nov. 20, 2006) (denying motion to strike affirmative defenses of unclean hands and estoppel). See

  also Equal Employment Opportunity Comm’n v. Darden Restaurants, Inc., No. 15-20561-CIV,

  2016 WL 9488709, at *4 (S.D. Fla. June 1, 2016) (denying motion to strike affirmative defense of

  “waiver, laches, unclean hands” because the equitable defenses have the effect of challenging the

  ability of plaintiffs to “recover damages based on their personal conduct”). Moreover, this Court

  has denied motions to strike where similar affirmative defenses were raised. See, e.g., Jones v.

  Kohl’s Dep’t Stores, Inc., No. 15-CIV-61626, 2015 WL 12781195, at *3 (S.D. Fla. Oct. 16, 2015)

  (denying motion to strike “Defendant’s single sentence defense” of laches, unclean hands, and



                                                    7
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 8 of 18
                                                               Case No. 0:20-cv-60324-BLOOM/Valle


  waiver because these are “sufficient—boilerplate but well-recognized [] valid defenses,” and

  noting that “[t]o the extent Plaintiff requires greater factual detail for these defenses, Plaintiff[]s

  may acquire those facts through discovery”); Alhassid v. Bank of Am., N.A., No. 14-CIV-20484,

  2015 WL 11216747, at *3 (S.D. Fla. Jan. 27, 2015) (denying motion to strike “boilerplate but well-

  recognized” defenses that “lack factual particularity”) (citing Guarantee Ins. Co. v. Brand Mgmt.

  Serv., Inc., 2013 WL 4496510, at *4-5 (S.D. Fla. Aug. 22, 2013) (as to defense of unclean hands,

  waiver, laches, and estoppel)). The Motion, therefore, is denied as to this defense.

                  C.      Fourth affirmative defense

          Defendant’s Fourth Affirmative Defense states that “Plaintiff is not entitled to recover

  compensatory damages, and any allegations with respect thereto should be stricken, because

  HMSHost did not intentionally engage in any unlawful employment practices. Plaintiff was

  terminated for legitimate, non-discriminatory, non-retaliatory business reasons, in good faith, and

  for reasons wholly unrelated to the allegations contained in the Complaint.” ECF No. [13] at 9.

  Plaintiff contends that this affirmative defense fails because it contains “mere conclusory

  allegations which are totally devoid of any allegations that would put Plaintiff on notice of the

  factual basis for the legal defenses asserted.” ECF No. [15] at 5-6. Upon review, the Court

  disagrees.

          While the affirmative defense does not detail the reasons for Plaintiff’s termination, the

  defense makes clear Defendant’s position that Plaintiff was not terminated due to his alleged race

  or disability but instead because of “legitimate” “good faith” reasons “unrelated” to the allegations

  set forth in the Complaint. “The Eleventh Circuit has explained that ‘[r]equiring a defendant to

  plead certain defenses affirmatively serves the important purpose of providing notice to the

  plaintiff and the court.’ . . . The defendant is not required to ‘set out in detail the facts’ upon which



                                                     8
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 9 of 18
                                                             Case No. 0:20-cv-60324-BLOOM/Valle


  his affirmative defense is based; rather, he need only set forth a ‘short and plain statement’ that

  will give ‘fair notice’ of the defense and the ‘grounds upon which it rests.’” T.G., 2006 WL

  8432512, at *2. This affirmative defense accomplishes that objective. See id. at *3 (denying motion

  to strike affirmative defense of good faith and lack of discriminatory intent or motive where

  defendant argued that its actions “were bona fide and that [it] engaged in any such actions for

  legitimate, non-discriminatory reasons”). Accordingly, the Motion is denied as to this affirmative

  defense.

                 D.      Fifth affirmative defense

         Defendant’s Fifth Affirmative Defense provides that “Plaintiff is not entitled to recover

  punitive damages, and any allegations with respect thereto should be stricken, because all actions

  with respect to Plaintiff were in good faith and Plaintiff cannot establish that HMSHost’s conduct

  was willful or in reckless disregard of any alleged rights of Plaintiff.” ECF No. [13] at 9. Plaintiff

  challenges that the defense is inadequate because it is conclusory and fails to put him on notice of

  the factual bases for the defense. ECF No. [15] at 5-6. Upon consideration, the Court finds that the

  defense amounts to a specific denial of Plaintiff’s alleged entitlement to punitive damages.

         Throughout the Complaint, Plaintiff alleges that Defendant’s employment actions were

  undertaken willfully, such as by failing to take appropriate remedial action relating to the conflict

  with a colleague, demonstrating discriminatory intent and retaliation against him. Indeed, he

  alleges that Defendant’s actions were “willful, intentional, in deliberate disregard of, and with

  reckless indifference to the rights and sensibilities of Plaintiff, see ECF No. [1-2] at ¶ 31,

  “Defendant engaged in an ongoing and continuous course of harassment” and permitted Plaintiff

  to be harassed, see id. at ¶ 35, Defendant committed the alleged acts “oppressively and maliciously,

  with the wrongful intention of injuring Plaintiff from an evil and improper motive amounting to



                                                    9
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 10 of 18
                                                              Case No. 0:20-cv-60324-BLOOM/Valle


  malice, and in conscious disregard of Plaintiff’s rights,” see id. at ¶ 47, and Defendant’s acts were

  “willful, wanton, and intentional, and with malice or reckless indifference to the Plaintiff’s

  statutorily protected rights,” see id. at ¶ 57. Defendant denies these allegations.

         “[P]unitive damages are not a separate cause of action but part of a plaintiff’s prayer for

  relief and, as such, cannot separately support affirmative defenses.” Tarasewicz v. Royal

  Caribbean Cruises Ltd., No. 14-CV-60885, 2015 WL 1566398, at *2 (S.D. Fla. Apr. 8, 2015).

  Accordingly, to the extent these defenses seek to deny the allegations stated in the Complaint

  which would substantiate Plaintiff’s request for punitive damages, “they will be treated as specific

  denials rather than stricken.” Id. (denying motion to strike affirmative defenses challenging

  plaintiffs’ entitlement to punitive damages). Accordingly, like the First Affirmative Defense, this

  affirmative defense will not be stricken but instead will be treated as a specific denial.

                 E.      Sixth affirmative defense

         Defendant’s Sixth Affirmative Defense states that “Plaintiff’s claims are barred, in whole

  or in part, by Plaintiff’s own conduct, actions, or omissions.” ECF No. [13] at 9. Plaintiff asserts

  that the affirmative defense should be stricken because it contains conclusory allegations and fails

  to put him on notice of the factual basis for the defense. ECF No. [15] at 6. Upon review, the Court

  denies the Plaintiff’s request. Other courts have denied motions to strike where similarly phrased

  affirmative defenses were raised. See, e.g., Paul v. Bradshaw, No. 12-81381-CIV, 2013 WL

  12084299, at *4 (S.D. Fla. Dec. 10, 2013) (denying motion to strike affirmative defense that

  provided that “any injuries or damages sustained by Plaintiff were caused solely by the Plaintiff’s

  own conduct, and such conduct bars any liability or recovery from these Defendants”); Kinsman

  v. Winston, No. 615CV696ORL22GJK, 2015 WL 12839267, at *8 (M.D. Fla. Sept. 15, 2015)

  (denying motion to strike affirmative defense that asserted that plaintiff’s claims “are barred by



                                                   10
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 11 of 18
                                                               Case No. 0:20-cv-60324-BLOOM/Valle


  [her] own conduct,” and noting that the defense was “not so deficient that [it] warrant[ed] being

  stricken”); Darden Restaurants, Inc., 2016 WL 9488709, at *4 (denying motion to strike

  affirmative defense that provided that plaintiff’s claims “are barred, in whole or in part, . . . because

  the [plaintiff] acted inequitably in its dealing with Defendants regarding the claims asserted and

  prejudiced Defendants in the defense of this matter”). Accordingly, the Motion is denied as to this

  affirmative defense.

                  F.      Seventh affirmative defense

          Defendant’s Seventh Affirmative Defense provides that “Plaintiff cannot establish that the

  proffered reason for actions taken with regard to his employment were pre-textual in nature.” ECF

  No [13] at 10. Plaintiff contends that this defense should be stricken because it is not an affirmative

  defense but rather points out a defect or lack of evidence in Plaintiff’s case. See ECF No. [15] at 6

  (citing Morrison v. Executive Aircraft Refinishing, Inc., 434 F. Supp. 2d 1314, 1318 (S.D. Fla.

  2005) (“[A] defense which simply points out a defect or lack of evidence in Plaintiff’s case is not

  an affirmative defense.”)).

          Defendant concedes that its Seventh Affirmative Defense is a specific denial rather than an

  affirmative defense. ECF No. [19] at 10-11. Accordingly, like the First and Fifth Affirmative

  Defenses, the Court will treat this affirmative defense as a specific denial rather than strike the

  affirmative defense. See Tarasewicz, 2015 WL 11197802, at *1 (S.D. Fla. Apr. 27, 2015); Home

  Mgmt. Sols., Inc. v. Prescient, Inc., No. 07-20608-CIV, 2007 WL 2412834, at *3 (S.D. Fla. Aug.

  21, 2007) (“‘In attempting to controvert an allegation in the complaint, a defendant occasionally

  may label his negative averment as an affirmative defense rather than as a specific denial.’ When

  this occurs, the proper remedy is not [to] strike the claim, but rather to treat i[t] as a specific

  denial.”) (internal citation omitted). Accordingly, the Motion is denied on this point.



                                                     11
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 12 of 18
                                                              Case No. 0:20-cv-60324-BLOOM/Valle




                 G.      Eighth affirmative defense

         Defendant maintains that its Eighth Affirmative Defense, “similar to its Seventh Defense,

  should be treated as a specific denial[.]” ECF No. [19] at 11. Accordingly, the Court will treat this

  affirmative defense as a specific denial rather than strike the claim. The Motion, therefore, is

  denied as to this defense.

                 H.      Ninth affirmative defense

         Defendant’s Ninth Affirmative Defense provides that “[w]ithout admitting that Plaintiff

  suffered any damages, HMSHost alleges that Plaintiff is barred from recovering any damages that

  Plaintiff has failed to mitigate, or which Plaintiff caused.” ECF No. [13] at 10. Plaintiff argues that

  this affirmative defense is boilerplate and should be stricken for failing to meet the pleading

  requirements of Iqbal and Twombly. ECF No. [15] at 7. Upon review, the Court disagrees.

         This Court has routinely concluded, as it does here again, that “affirmative defenses are

  not subject to the heightened pleading standard elucidated in Twombly and Iqbal.” See, e.g.,

  Dionisio v. Ultimate Images & Designs, Inc., 391 F. Supp. 3d 1187, 1192 (S.D. Fla. 2019); Sec. &

  Exch. Comm’n v. 1 Glob. Capital LLC, 331 F.R.D. 434, 437 (S.D. Fla. 2019); RooR v. Smoke This

  Too, LLC, No. 16-CV-61439, 2017 WL 5714554, at *2 (S.D. Fla. Mar. 10, 2017); Sream Inc. v.

  HHM Enter. Partners, Inc., No. 16-CV-62641, 2017 WL 6408999, at *2 (S.D. Fla. Mar. 8, 2017);

  Northrop & Johnson Holding Co., Inc., 2017 WL 5632041, at *3; Alhassid, 2015 WL 11216747,

  at *2. Moreover, this Court has denied motions to strike where similarly phrased affirmative

  defenses were raised. See, e.g., Kapow of Boca Raton, Inc. v. Aspen Specialty Ins. Co., No. 17-

  CV-80972, 2017 WL 5159601, at *4 (S.D. Fla. Nov. 7, 2017) (denying motion to strike defense

  that plaintiffs failed to mitigate their damages because the defense “sufficiently place[s] Plaintiffs



                                                    12
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 13 of 18
                                                               Case No. 0:20-cv-60324-BLOOM/Valle


  on notice”); see also Sembler Family P’ship No. 41, Ltd. v. Brinker Fla., Inc., No. 808-CV-1212-

  T-24MAP, 2008 WL 5341175, at *4 (M.D. Fla. Dec. 19, 2008) (rejecting argument that the

  affirmative defense asserting “Plaintiff’s claim for damages is barred because Plaintiff failed to

  undertake appropriate steps to mitigate its damages” should be stricken as a “bare bones,

  conclusory allegation” because “the allegations in this defense are sufficient to put Plaintiff on

  notice of their mitigation defense”); Smith v. Wal-Mart Stores, Inc., No. 1:11-CV-226-MP-GRJ,

  2012 WL 2377840, at *5 (N.D. Fla. June 25, 2012) (“[S]imply stating that Plaintiff’s claims are

  barred by the statute of limitations is sufficient to put Plaintiff on notice of a statute of limitations

  defense.”). The Motion, accordingly, is denied as to this affirmative defense.

                  I.      Tenth affirmative defense

          Defendant’s Tenth Affirmative Defense states that “Plaintiff’s damages, if any, are barred

  by the doctrine of after acquired evidence, if any such evidence is discovered.” ECF No. [13] at

  10. Plaintiff argues that the Court should strike this defense because it contains mere conclusory

  allegations unsupported by facts, and that the defense “appears to suggest a hypothetical with the

  use of ‘if’ any evidence is discovered.” ECF No. [15] at 5-6 (emphasis in original). Upon

  consideration, the Court disagrees.

          The doctrine of after-acquired evidence was established in McKennon v. Nashville Banner

  Pub. Co., 513 U.S. 352 (1995), and delineates “[t]he proper boundaries of remedial relief in the

  general class of cases where, after termination, it is discovered that the employee has engaged in

  wrongdoing.” Holland v. Gee, 677 F.3d 1047, 1064 (11th Cir. 2012) (quoting McKennon, 513 U.S.

  at 361). In McKennon, after an employee was terminated, the employer discovered that during the

  employee’s tenure, she had removed and copied company records in violation of her job

  responsibilities. 513 U.S. at 354-55. The Supreme Court held that if an employer establishes “that



                                                     13
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 14 of 18
                                                              Case No. 0:20-cv-60324-BLOOM/Valle


  the wrongdoing was of such severity that the employee in fact would have been terminated on

  those grounds alone if the employer had known of it at the time of the discharge,” an award of

  back pay should generally be limited to the period of time “from the date of the unlawful discharge

  to the date the new information was discovered.” Holland, 677 F.3d at 1064-65 (quoting

  McKennon, 513 U.S. at 365-63).

         Because the employer bears the burden of establishing that the “wrongdoing was of such

  severity that the employee in fact would have been terminated on those grounds alone,” the after-

  acquired evidence doctrine “is an affirmative defense that an employer must plead in its answer or

  otherwise ensure that it is a subject of the pretrial order.” Id. at 1065. See also Kovelesky v. First

  Data Corp., 534 F. App’x 811, 815 (11th Cir. 2013) (rejecting argument that district court abused

  its discretion in permitting employer to present evidence to support its after-acquired evidence

  defense where the affirmative defense stated that “if [the employer] discovered evidence of any

  wrongdoing by [the employee], it invoked the after-acquired evidence rule to limit her damages”);

  Erdogam v. Suntree Country Club, Inc., No. 614CV1991ORL41DAB, 2015 WL 12838848, at *2

  (M.D. Fla. Feb. 10, 2015) (denying motion to strike affirmative defense that asserted the “after-

  acquired evidence doctrine as precluding Plaintiff’s recovery if such evidence is recovered”

  because that defense is an “appropriate defense[] asserted by a defendant in an employment

  discrimination case”); Moore v. Lender Processing Servs., Inc., No. 312CV205J99TJCMCR, 2012

  WL 12906615, at *4 (M.D. Fla. Oct. 1, 2012) (refusing to strike affirmative defense of after-

  acquired evidence doctrine on the basis that it was conclusory, and noting that plaintiff “is certainly

  able to propound discovery regarding this defense”). Accordingly, the Court finds that the Tenth

  Affirmative Defense sufficiently puts Plaintiff on notice that Defendant intends to raise an after-

  acquired evidence defense, and the Motion is therefore denied.



                                                    14
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 15 of 18
                                                             Case No. 0:20-cv-60324-BLOOM/Valle




                 J.      Eleventh affirmative defense

         Defendant’s Eleventh Affirmative Defense states that “Plaintiff’s claims are barred, in

  whole or in part, because HMSHost acted in good faith and had a reasonable belief that it was in

  compliance with applicable law.” ECF No. [13] at 10. Plaintiff argues that this defense should be

  stricken because it is conclusory. ECF No. [15] at 5-6. Upon consideration, the Court finds that

  the defense provides Plaintiff with fair notice of Defendant’s intent to avoid liability based on its

  alleged good faith. Other courts have denied motions to strike where similarly phrased good faith

  affirmative defenses were raised. See, e.g., T.G., 2006 WL 8432512, at *3 (denying motion to

  strike affirmative defense that stated “[a]ll actions taken with respect to Plaintiff’s employment

  were made in good faith and without any intent or motive to discriminate against Plaintiff on the

  basis of any actual or perceived disability or handicap,” and noting that this defense is “firmly

  grounded in . . . McDonnell-Douglas” and therefore should not be stricken). Accordingly, the

  Motion is denied as to this affirmative defense.

                 K.      Twelfth affirmative defense

         Defendant’s Twelfth Affirmative Defense provides that “Plaintiff’s claims may be barred,

  in whole or in part, because they are beyond the scope of the claims raised in Plaintiff’s Charge

  with the Equal Employment Opportunity Commission/Florida Commission on Human Relations.”

  ECF No. [13] at 10. Plaintiff challenges that this defense should be stricken because it is

  conclusory. ECF No. [15] at 5-6. In response, Defendant asserts that the defense provides fair

  notice that it seeks to limit Plaintiff’s claims to those raised in his administrative charge. ECF No

  [19] at 15. Further, it cites to Hollis v. W. Academy Charter, Inc., 782 F. App’x 951 (11th Cir.

  2019) for the proposition that a “plaintiff must first exhaust his administrative remedies with the



                                                     15
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 16 of 18
                                                               Case No. 0:20-cv-60324-BLOOM/Valle


  [EEOC] before filing a complaint for discrimination under Title VII. This is a mandatory claims

  processing rule, not a jurisdictional prerequisite, and a defendant may waive it as a defense if the

  issue is not timely raised.” Id. at 954 (internal citation omitted).

          Here, however, Defendant does not assert Plaintiff’s failure to exhaust administrative

  remedies as a defense. Rather, Defendant seeks to challenge the scope of discovery and the extent

  of Plaintiff’s claims by way of this defense. In this regard, Defendant provides no authority to

  support the conclusion that this defense is recognized as an affirmative defense. “An affirmative

  defense admits the facts of the complaint and asserts additional facts in justification or avoidance

  of a claim.” Tarasewicz, 2015 WL 11197802, at *1 (citation omitted). The Court, instead,

  construes this defense as a specific denial that Plaintiff’s claims extend beyond the agency charge.

  Thus, like the First Affirmative Defense, which asserted that Plaintiff’s claims are barred, in whole

  or in part, for failing to state a claim upon which relief may be granted, this defense will not be

  stricken but instead will be treated as a specific denial. Accordingly, the Court denies the Motion

  on this point.

                   L.     Reservation of the right to assert additional defenses

          In its Answer and Affirmative Defenses, Defendant stated that it “reserves the right to

  supplement this Answer and Affirmative Defenses to assert such additional defenses in the event

  that discovery or other means indicate that additional affirmative defenses would be appropriate.”

  ECF No. [13] at 8. Plaintiff requests that the Court strike this reservation of rights because a party

  cannot reserve the right to assert other affirmative defenses in the future but instead must amend

  its pleadings in accordance with Rule 15, Fed. R. Civ. P. See ECF No. [15] at 7. Upon

  consideration, the Court declines Plaintiff’s request.




                                                    16
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 17 of 18
                                                             Case No. 0:20-cv-60324-BLOOM/Valle


            “The decision whether to allow amendment other than as of right rests within the Court’s

  discretion. A ‘reservation of rights within an answer is essentially meaningless’ and ‘does not

  prejudice [a party] in any way or somehow confer a right to amend . . . without the Court’s

  approval.’” Northrop & Johnson Holding Co., Inc., 2017 WL 5632041, at *3 (internal citations

  omitted) (denying motion to strike reservation of right to amend or assert additional affirmative

  defenses). Consistent with Northrop & Johnson Holding Co., Inc., this Court has routinely denied

  striking defendants’ reservation of right to assert additional affirmative defenses. See, e.g., Jones,

  2015 WL 12781195, at *3 (denying motion to strike reservation of right to assert additional

  affirmative defenses, but noting that the Court “does not condone the Defendant’s attempt to

  reserve the right to assert additional defenses in the future”); Sport Mgmt. Sys., LLC v. Woolley

  Grp., LLC, No. 15-CV-62224, 2016 WL 8793334, at *4 (S.D. Fla. May 11, 2016) (same); United

  States Commodity Futures Trading Comm’n v. Mintco LLC, No. 15-CV-61960, 2016 WL

  3944101, at *5 (S.D. Fla. May 17, 2016) (same). Accordingly, the Motion is denied on this basis,

  and any amendment to the Answer and Affirmative Defenses must comply with Rule 15, Fed. R.

  Civ. P.

            IV.    CONCLUSION

            Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [15], is

  DENIED.

            DONE AND ORDERED in Chambers at Miami, Florida, on April 20, 2020.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE



                                                   17
Case 0:20-cv-60324-BB Document 20 Entered on FLSD Docket 04/21/2020 Page 18 of 18
                                              Case No. 0:20-cv-60324-BLOOM/Valle


  Copies to:

  Counsel of Record




                                       18
